Citation Nr: 1751771	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-11 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a compensable disability rating prior to July 19, 1962, a rating higher than 10 percent from July 19, 1962 to December 3, 2015, and a rating higher than 20 percent since, for a low back strain.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1958 to May 1961.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 1962 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for a compensable rating for his service-connected low back strain.

In June 2013 a Travel Board hearing was held before the undersigned; a transcript is in the record.

In June 2015 the Board remanded this claim for additional development, and in a decision since issued in January 2016, on remand, the Agency of Original Jurisdiction (AOJ) increased the rating for the service-connected low back strain to 20 percent effective December 3, 2015.

In September 2017 the Maine Veterans' Services Organization began representing the Veteran in this appeal.  In November 2017 correspondence this representative submitted argument on his behalf.  See 38 C.F.R. §§ 20.600, 20.904(a)(1) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

Since still further development is required, however, the Board is again REMANDING this claim to the AOJ.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in fully developing facts pertinent to this claim.  

There has not been compliance, even what could be considered acceptable "substantial" compliance, with the Board's prior June 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Board directed examination of the Veteran and a medical opinion particularly addressing:  (i) the Veteran's reported flare-ups (ii) whether his low back disability involved any incapacitating episodes (according to a prescribed regulatory definition), (iii) the nature and severity of any associated right- or left-sided radiculopathy, (iv) whether he has bowel or bladder dysfunction owing to his low back disability, and (v) an estimate of his level of functional impairment based on his documented low back disability history from October 1962 to September 2011.  On December 2015 medical examination and opinion the consulting provider failed to address these directives.  Therefore, the opinion provided is not in substantial compliance with the Board's prior June 2015 remand directives, in turn requiring correction of these deficiencies.

Furthermore, a November 2017 correspondence from the Veteran's representative alleges that the Veteran's low back disability has increased in severity since his last examination.  This correspondence further alleges that the Veteran has developed right leg radiculopathy as a result of his service-connected low back disability.  When (as here) a Veteran (or his representative) asserts that a disability has increased in severity since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995).  The Veteran's most recent VA orthopedic evaluation was in December 2015 (so approximately two years ago).  The November 2017 correspondence submitted by his representative therefore triggers VA's duty to assist by providing a contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 
23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran to be examined to reassess the severity of his low back disability, including in terms of determining whether and to what extent there is associated neurological impairment.  All relevant evidence must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, to include range-of-motion testing of the low back (with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, and fatigue).  All pertinent findings must be described in detail.
Upon examination and interview of the Veteran and review of his record, the examiner must provide specific opinions responding to the following:  

(a)  Please identify (by diagnosis) each low back disability found/shown by the record during the pendency of this claim, to specifically include whether the Veteran is shown to have intervertebral disc syndrome (IVDS).

(b)  If he is shown to have IVDS, does the Veteran's low back disability cause any incapacitating episodes (defined by VA regulation as periods of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician)?  If so, state the frequency and duration of those episodes.

(c)  Comment on the Veteran's reports of flare-ups to include describing if possible, any additional degrees of limited motion of his low back during these flare-ups.

(d)  Discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.

(e)  State whether the Veteran has bowel or bladder problems related to his low back disability.  Specifically addressing the Veteran's contentions that he has experienced constipation as a result of pain medications he takes for his back pain.  See June 2013 Travel Board Hearing Transcript.

(f)  Discuss the Veteran's documented low back disability history from October 1962 to September 2011, and from September 2011 to December 2015, reporting to the extent possible all pertinent symptoms and findings and estimate the level of functional impairment present during this intervening period.

(g)  For the aforementioned period, and as part of assessing the current severity of the low back disability, the examiner is to state if the disability is: 

(i)  severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or some of the above with abnormal mobility on forced motion; 

(ii)  productive of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; 

	(iii)  productive of characteristic pain on motion; or

	(iv)  productive of slight symptoms only

The examiner must discuss the rationale for all opinions.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

